DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on December 15, 2020. Claims 1-17 are pending in the application. Claims 6-15 are withdrawn, and claims 1-5 and 16-17 are being examined herein.
Status of Objections and Rejections
	The rejection of the claims under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of Applicant’s amendment.
	All other rejections are maintained and modified as necessitated by the amendments.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Applicant’s IDS filed on January 4, 2019) and further in view of Phillips et al. (US 2003/0222656 A1).
Regarding claim 1, Kuriki teaches a system (a hot-water supply heating system 100, Fig. 1, para. [0027]) comprising:
an electrochemical sensor having two electrodes (a corrosion protection performance degradation detection sensor 7 includes a pair of electrodes 22, Fig. 2, para. [0041]).
Kuriki teaches that an AC power supply 3 applies an AC voltage to the electrodes 22 (Fig. 2, para. [0045]), and the electrodes 22 are for measuring the impedance between the electrodes (Fig. 2, para. [0042]). Kuriki also teaches a controller 12 including an applied voltage detection unit 23, a current detection unit 24, and a computing unit 25 which calculates an impedance of the electrodes 22 (Fig. 2, para. [0048]-[0051]). Kuriki is silent with respect to a 
Modified Kuriki teaches a frequency response analyzer (the controller 12 includes an applied voltage detection unit 23, a current detection unit 24, a computing unit 25, a threshold setting unit 26, and a control unit 27, Fig. 2, para. [0048]-[0053]; Examiner interprets the controller 12 to read on the frequency response analyzer because the controller is capable of performing the intended use limitations of the claimed frequency response analyzer as detailed below).
The limitations “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes,” “in operation, determines a measured electrical response of the fluid across the two electrodes,” and “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range” are intended use limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural 
Examiner further notes that Modified Kuriki teaches that the pair of electrodes 22 are inserted in a coolant 5 (Fig. 2, para. [0041]), and that an AC voltage is applied to the electrodes 22 (Fig. 2, para. [0041]), so the electrodes are capable of the recitation “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes.” Modified Kuriki also teaches a potentiostat module 12 comprising potentiostat device circuitry 34 which receives and measures the output signal and the impedance-based sensor response (Phillips, Figs. 20 & 23, para. [0125]-[0126]), so the potentiostat is capable of the recitation “in operation, determines a measured electrical response of the fluid across the two electrodes.” Modified Kuriki teaches the controller 12 which includes an applied voltage detection unit 23 that detects an AC voltage applied to the electrodes 22 by the AC power supply 3, and transmits its voltage value to a computing unit 25, a current detection unit 24 that detects a current response to the AC voltage, and transmits its current value to the computing unit 25, the computing unit 25 that calculates an impedance of the electrodes 22, a threshold setting unit 26 that sets an upper limit and a lower limit as impedance thresholds for corrosion protection performance degradation, and a control unit 27 that compares the impedance calculated by the computing unit 25 with the impedance thresholds transmitted from the threshold setting unit 26 to determine whether the impedance falls below the threshold or exceeds the threshold (Fig. 2, para. [0049]-[0053]), and also teaches that as the frequency of the applied AC voltage to the electrodes decreases, the detected impedance increases (Fig. 6, para. [0113 ] & [0115]), so the 
Regarding claim 2, Modified Kuriki teaches the controller 12 comprising the control unit 27 which controls the operation of a liquid feeding pump 14 that supplies corrosion inhibitor from a corrosion inhibitor injection control unit 13 (Figs. 1-2, para. [0040], [0053]), wherein the control unit 27 transmits an ON/OFF control output to the liquid feeding pump 14 when the impedance falls below or exceeds the threshold and thus controls the timing of starting and stopping injection of the corrosion inhibitor from the corrosion inhibitor injection control unit 13 (para. [0053]). Modified Kuriki fails to teach a processor. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the controller of Modified Kuriki to provide a second controller comprising a second control unit specifically dedicated to controlling the liquid feeding pump because it would be easier to replace the second controller if it were to malfunction since the second controller is not integral with the first controller (Examiner interprets the second controller comprising the second control unit to read on the claimed processor). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Modified Kuriki teaches a first reservoir containing a first chemical or diluting water (the corrosion inhibitor injection control unit 13 that supplies a corrosion inhibitor, Fig. l, para. [0030]);

Modified Kuriki is silent with respect to a second reservoir containing a second chemical or diluting water; and a second injector. However, generally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art to duplicate the corrosion inhibitor injection control unit 13 and the liquid feeding pump 14 to create a second reservoir and a second injector that starts and stops injection of the corrosion inhibitor from the corrosion inhibitor injection control unit 13 when the impedance falls below or exceeds the threshold because different types of corrosion inhibitors may be employed depending on the materials of the anticorrosion targets (materials of the parts of the system 100 that are in contact with the coolant 5). Therefore, if different materials are used for the anticorrosion targets, it would be advantageous to have a second reservoir containing a second corrosion inhibitor that is most appropriate for a second material of the anticorrosion targets, which is different from a first corrosion inhibitor that is most appropriate for a first material of the anticorrosion targets (para. [0030], [0081]-[0082]), and to have a second injector for the second reservoir.
The limitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response is below the predetermined range” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the 
Examiner further notes that Modified Kuriki teaches two liquid feeding pumps that each supply corrosion inhibitor to the circulation path 9 (Fig. 1, para. [0030], see modification supra), and that the second controller includes the second control unit which transmits an ON/OFF control output to the liquid feeding pumps when the impedance falls below or exceeds the threshold and thus controls the timing of starting and stopping injection of the corrosion inhibitors from the corrosion inhibitor injection control units (para. [0053], see modifications supra), so the liquid feeding pumps are capable of the recitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response is below the predetermined range.”
Regarding claim 3, Modified Kuriki teaches wherein the measured electrical response and the baseline electrical response correspond to a pH of the fluid or a concentration of a specific chemical in the fluid (the impedance corresponds to the concentration of the corrosion inhibitor, para. [0041]).
Regarding claim 4, the limitation “wherein the specific chemical includes a biocide or a corrosion inhibitor” is with respect to an article worked upon (specific chemical) and not a positively recited element of the system. Inclusion of the material or article worked upon (specific chemical) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.

Regarding claim 5, Modified Kuriki teaches a closed loop system, wherein the fluid (coolant 5) is in the closed loop system (Fig. 1, para. [0030]). This embodiment of Modified Kuriki teaches the hot-water supply heating system 100 (Fig. 1, para. [0030]), and therefore, fails to teach a closed loop cooling system. However, Modified Kuriki also teaches that the system can be applied to other facility apparatuses in which a solvent such as cooling water circulates (Fig. 1 shows a closed loop system, para. [0160]-[0161]), and that the housing 6 accommodating the electrodes maintains an enclosed space (Fig. 2, para. [0047]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the closed loop system of Modified Kuriki to circulate cooling water and be a closed loop cooling system because it was known to apply the invention of Kuriki to facility apparatuses such as an air-conditioning system that circulates a refrigerant therein (para. [0161]).
Regarding claim 17, Modified Kuriki teaches wherein the stored baseline electrical response is an impedance, a phase difference between current and voltage, or both the impedance and the phase difference between current and voltage (the impedance, para. [0051]-[0053]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Applicant’s IDS filed on January 4, 2019) and further in view of Phillips et al. (US 2003/0222656 A1) as applied to claim 1 above, and further in view of Cai et al. (CN 104458867 A) (provided in Applicant’s IDS filed on July 18, 2019) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Kuriki is silent with respect to a controller to: adjust a spacing between a first electrode and a second electrode of the two electrodes; and adjust a depth .
Claims 1-5 and 17 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Applicant’s IDS filed on January 4, 2019) and further in view Gourishankar et al. (US 2011/0108439 A1).
Regarding claim 1, Kuriki teaches a system (a hot-water supply heating system 100, Fig. 1, para. [0027]) comprising:
an electrochemical sensor having two electrodes (a corrosion protection performance degradation detection sensor 7 includes a pair of electrodes 22, Fig. 2, para. [0041]).
Kuriki teaches that an AC power supply 3 applies an AC voltage to the electrodes 22 (Fig. 2, para. [0045]), and the electrodes 22 are for measuring the impedance between the 
The limitations “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes,” “in operation, determines a measured electrical response of the fluid across the two electrodes,” and “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, 
Examiner further notes that Modified Kuriki teaches that the pair of electrodes 22 are inserted in a coolant 5 (Fig. 2, para. [0041]), and that an AC voltage is applied to the electrodes 22 (Fig. 2, para. [0041]), so the electrodes are capable of the recitation “in operation, are inserted into a fluid to be tested, wherein an alternating current (AC) voltage is applied across the two electrodes.” Modified Kuriki also teaches that the potentiostat provides an input sinusoidal voltage waveform at multiple frequencies to the electrodes (Gourishankar, Fig. 3, para. [0036]-[0037]), so the potentiostat is capable of the recitation “in operation, determines a measured electrical response of the fluid across the two electrodes.” Modified Kuriki teaches that the frequency response analyzer measures the output impedance of the electrolyte between the electrodes (Gourishankar, Fig. 3, para. [0036]-[0037]), so the frequency response analyzer is capable of the recitation “in operation, analyzes the measured electrical response determined using the two electrodes across multiple frequencies, stores a baseline electrical response across the multiple frequencies, and determines from the baseline electrical response and the measured electrical response whether the measured electrical response is outside a predetermined range.”
Regarding claim 2, Modified Kuriki teaches the frequency response analyzer which controls the operation of a liquid feeding pump 14 that supplies corrosion inhibitor from a corrosion inhibitor injection control unit 13 (Kuriki, Figs. 1-2, para. [0040], [0053], Gourishankar, Fig. 3, para. [0036]-[0037], see modification supra). Modified Kuriki fails to teach a processor. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the frequency response analyzer of Modified Kuriki to provide a second frequency response analyzer specifically dedicated to controlling the liquid feeding pump because it would be easier to replace the second frequency response analyzer if it were to malfunction since the second frequency response analyzer is not integral with the first frequency response analyzer (Examiner interprets the second frequency response analyzer to read on the claimed processor). Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Modified Kuriki teaches a first reservoir containing a first chemical or diluting water (the corrosion inhibitor injection control unit 13 that supplies a corrosion inhibitor, Fig. l, para. [0030]);
a first injector (the liquid feeding pump 14, Fig. 1, para. [0030]).
Modified Kuriki is silent with respect to a second reservoir containing a second chemical or diluting water; and a second injector. However, generally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B). It would have been obvious to one of ordinary skill in the art to duplicate the corrosion inhibitor injection control unit 13 and the liquid feeding pump 14 to create a second reservoir and a second injector that starts and stops injection of the corrosion inhibitor from the 
The limitations “controlled by the processor to automatically inject a first amount of the first chemical or diluting water into the fluid if the measured electrical response is above the predetermined range” and “controlled by the processor to automatically inject a second amount of the second chemical or diluting water into the fluid if the measured electrical response is below the predetermined range” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kuriki teaches two liquid feeding pumps that each supply corrosion inhibitor to the circulation path 9 (Fig. 1, para. [0030], see modification supra), and that the second frequency response analyzer transmits an ON/OFF control output to the liquid feeding pumps when the impedance falls below or exceeds the threshold and thus controls 
Regarding claim 3, Modified Kuriki teaches wherein the measured electrical response and the baseline electrical response correspond to a pH of the fluid or a concentration of a specific chemical in the fluid (the impedance corresponds to the concentration of the corrosion inhibitor, para. [0041]; the impedance corresponds to the concentration of a specific chemical in the electrolyte, Gourishankar, Fig. 3, para. [0037]).
Regarding claim 4, the limitation “wherein the specific chemical includes a biocide or a corrosion inhibitor” is with respect to an article worked upon (specific chemical) and not a positively recited element of the system. Inclusion of the material or article worked upon (specific chemical) by a structure (system) being claimed does not impart patentability to the claims. MPEP § 2115.
Examiner further notes that Modified Kuriki teaches that the impedance corresponds to the concentration of the corrosion inhibitor (para. [0041]).
Regarding claim 5, Modified Kuriki teaches a closed loop system, wherein the fluid (coolant 5) is in the closed loop system (Fig. 1, para. [0030]). This embodiment of Modified Kuriki teaches the hot-water supply heating system 100 (Fig. 1, para. [0030]), and therefore, fails 
Regarding claim 17, Modified Kuriki teaches wherein the stored baseline electrical response is an impedance, a phase difference between current and voltage, or both the impedance and the phase difference between current and voltage (the impedance, Kuriki, para. [0051]-[0053], Gourishankar, para. [0036]-[0037]).
Claim 16 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Kuriki et al. (US 2014/0326340 A1) (provided in Applicant’s IDS filed on January 4, 2019) and further in view Gourishankar et al. (US 2011/0108439 A1) as applied to claim 1 above, and further in view of Cai et al. (CN 104458867 A) (provided in Applicant’s IDS filed on July 18, 2019) (references herein made with respect to English Machine Translation).
Regarding claim 16, Modified Kuriki is silent with respect to a controller to: adjust a spacing between a first electrode and a second electrode of the two electrodes; and adjust a depth at which the first electrode and the second electrode are inserted into the fluid to be tested. However, Cai teaches a concentration detection device (abstract) like that of Modified Kuriki. Cai teaches a computer 1 electrically connected to a conveying mechanism 11 and a lifter 14 (Fig. 2, pg. 4, lns. 30-31). Cai teaches that the computer 1 drives the counter electrode 5 along .
Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
In the arguments presented on pages 8-9 and 12 of the amendment, Applicant argues that what the rejection identifies as non-limiting statements of intended use under MPEP § 2114 are affirmatively limiting recitations of functionality in the operational state of the claimed system under MPEP § 2114(IV). Applicant request clarification as to why the limitations are non-limiting statements of intended use rather than affirmatively limiting recitations of functionality in the operational state of the claimed system.
Examiner respectfully disagrees. In response to applicant's argument that the intended use limitations are affirmatively limiting recitations of functionality in the operational state of the claimed system, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably 
In the arguments presented on pages 8-10 of the amendment, Applicant argues that Kuriki fails to teach or suggest a frequency response analyzer that, in operation, analyzes the stored electrical response across multiple frequencies, stores a baseline of the electrical response across multiple frequencies, and determines from the stored baseline and the measured electrical response whether the electrical response is outside a predetermined range. Applicant asserts that the term “frequency response analyzer” was well known in the art at the time the application was filed and that the term therefore has an understood meaning in the art, and that meaning is not 
Examiner respectfully disagrees. The instant specification discloses that the frequency response analyzer is a processer (abstract, para. [0026], [0030] of instant US PGPub), and Examiner interprets that a processor can be a controller. Since the controller 12 of Kuriki is capable of the claimed intended use recitations as recited supra, Examiner interprets the controller 12 of Kuriki to read on the claimed frequency response analyzer. Applicant has not discussed any structural difference between the claimed frequency response analyzer and the controller 12 of Kuriki. Since this is an apparatus claim, the burden is on the Applicant to explain why the structure of the controller 12 of Kuriki does not read on the structure of the claimed frequency response analyzer. It is not necessary for Kuriki to explicitly disclose the term “frequency response analyzer” in order for the controller 12 to be interpreted as a frequency response analyzer. One of ordinary skill in the art would understand that the controller 12 of Kuriki is a frequency response analyzer based on what the controller 12 is capable of doing. In response to applicant's argument that the examiner's broadest reasonable interpretation is based In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the controller 12 of Kuriki was already capable of the limitations of the claimed frequency response analyzer at the time the instant application was filed, so the controller 12 of Kuriki was already a frequency response analyzer at the time the instant application was filed.
In the arguments presented on page 11 of the amendment, Applicant argues that even if the Office persists in the erroneous assertion that Kuriki and Phillips teach a frequency response analyzer, the combination does not teach a separate processor that controls an injector.
Examiner respectfully disagrees. As recited in the modification supra, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the controller of Modified Kuriki to provide a second controller comprising a second control unit specifically dedicated to controlling the liquid feeding pump because it would be easier to replace the second controller if it were to malfunction since the second controller is not integral with the first controller (Examiner interprets the second controller comprising the second control unit to read on the claimed processor).
In the arguments presented on pages 12-14 of the amendment, Applicant argues that Gourishankar was located in hindsight and that the rejection identifies only selected teachings therefrom without regard to context or considering Gourishankar as a whole. Applicant asserts that the frequency response analyzer of Gourishankar performs only a single function. Applicant asserts that the frequency response analyzer is only used to provide, in conjunction with a 
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In response to applicant’s argument that the rejection identifies only selected teachings therefrom without regard to context or considering Gourishankar as a whole, Examiner notes that Gourishankar teaches two embodiments (Figs. 1 versus 3), and Examiner chose the embodiment in Fig. 3 for the rejection, so Examiner is only required to consider the embodiment of Fig. 3 as a whole in this case. In response to applicant’s argument that the division of functionality between the potentiostat and the frequency response analyzer is not clear, para. [0037] of Gourishankar discloses that the frequency response analyzer determines the impedance, so one of ordinary skill in the art would understand that the potentiostat provides the input signal. Since Gourishankar teaches the frequency response analyzer which determines impedance, Examiner interprets the frequency response analyzer to also be capable of storing a baseline electrical response and determining whether the measured electrical response is outside a predetermined range. In response to applicant’s argument that Gourishankar does not teach measuring an electrical response across multiple frequencies or that the measured response is a response of the fluid, Examiner notes that Gourishankar teaches sweeping a frequency range, and that the impedance of the electrolyte is determined (para. [0036]-[0037]). Examiner notes that the arguments with respect to Fig. 1 of Gourishankar are moot since Examiner relies on Fig. 3 of Gourishankar for the rejection supra.
In the arguments presented on page 14 of the amendment, Applicant argues that the combination of Kuriki and Gourishankar would impermissibly require a redesign of Kuriki and change the principle operation for Kuriki. Applicant asserts that Gourishankar teaches instantaneous measurement and monitoring of oxygen-ion concentration based on a comparison 
Examiner respectfully disagrees. Applicant’s arguments with respect to the analyte to be measured is with respect to an article worked upon and not a positively recited element of the system. Kuriki and Gourishankar both teach taking measurements of an analyte in a solution, wherein the measurements include impedance measurements (Kuriki, Figs. 1-2, para. [0041], Gourishankar, Fig. 3, para. [0033]-[0037]), so the design and principle of operation of both references are the same, and the combination of Kuriki and Gourishankar would not require a redesign or change in principle of operation of Kuriki. Additionally, Applicant’s arguments are with respect to Fig. 1 of Gourishankar, whereas Examiner relied on Fig. 3 of Gourishankar for the rejection. Fig. 3 of Gourishankar teaches a two-electrode circuit like that of Kuriki. Therefore, Applicant’s arguments with respect to Fig. 1 of Gourishankar are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/MARIS R KESSEL/            Primary Examiner, Art Unit 1795